B2030 (Form 2030) (12/15)

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW MEXICO
ALBUQUERQUE DIVISION

inte Christoph Reher Case No.
Kathy Sue Reher

Chapter 13

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), | certify that | am the attorney for the above named debtor(s) and
that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case

is as follows:
For legal services, | have agreed to ACCEL.............-ssssssscossccsessecssesesseseecssescsereeesseees
Prior to the filing of this statement I have received..........cscecssssessessssssesessesneeneseeess
Balance Due

$4,500.00
$1,899.00
sesusneesnenssesaeeanenses $2,601.00
2. The source of the compensation paid to me was:
Debtor (] Other (specify)

3. The source of compensation to be paid to me is:

(1 Oebtor [¥J Other (specify)
Total fees of $4500 stated above is an estimate of the attorney's fees, cost
and taxes in this case. The fees may be less or greater than what is stated
above. The debtor has agreed to compensate attorney at his normal hourly
rate of $1965/hr. for all work in this case, plus costs, and taxes subject to
the bankruptcy court approval.

4, | have not agreed to share the above-disclosed compensation with any other person unless they are members and
‘associates of my law firm.

oO | have agreed to share the above-disclosed compensation with another person or persons who are not members or
associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
compensation, is attached.

5. In return for the above-disclosed fee, | have agreed to render legal service for all aspects of the bankruptcy case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
bankruptcy;

b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

‘Case 19-11882-t13 Doc 7 Filed 08/16/19 Entered 08/16/19 07:59:59 Page 1 of 2
B2030 (Form 2030) (12/15)

6. By agreement wih the debtor(s), the above-disclosed fee does not include the following services:

 

CERTIFICATION

certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
representation of the debtor(s) in this bankruptcy proceeding.

 
 
  

Date ArunA. Bar No. 16884
Melwani Law P.C.

10749 Prospect N.E., Ste. F
Albuquerque, NM 87112
Phone: (505) 323-5800 / Fax: (866) 595-1567

 

 

 

Case 19-11882-t13 Doc7 Filed 08/16/19 Entered 08/16/19 07:59:59 Page 2 of 2
